 

Exhibit 10.1

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is entered into and effective as of May 21, 2014, by and
between MERCANTILE BANK CORPORATION, a Michigan corporation and a registered
bank holding company (the “Company”), and U.S. BANK NATIONAL ASSOCIATION, a
national banking association (the “Lender”).

 

RECITALS

 

The Company has requested that the Lender extend to it credit in the aggregate
principal amount of $11,000,000 in the form of a Term Loan. The Lender has
agreed to extend credit to the Company upon all of the terms and conditions of
this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, the receipt and sufficiency of all such
consideration being hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

SECTION 1  DEFINITIONS AND TERMS

 

1.1           Definitions. As used in this Agreement, the following terms have
the following meanings:

 

“Affiliate” shall mean, as to any Person, any (a) director or officer of such
Person, or (b) Person directly or indirectly controlling or controlled by, or
under direct or indirect common control with, such Person. A Person shall be
deemed to control another Person if the controlling Person directly or
indirectly, either individually or together with (in the case of an individual)
his spouse, lineal descendants and ascendants and brothers or sisters by blood
or adoption or spouses of such descendants, ascendants, brothers and sisters,
owns fifteen percent (15%) or more of any class of voting securities of the
controlled Person or possesses, directly or indirectly, the power to direct, or
cause the direction of, the management or policies of the controlled Person,
whether through the ownership of voting securities, through common directors,
trustees or officers, by contract or otherwise.

 

“Agreement” shall mean this Credit Agreement, as amended, supplemented, modified
or extended from time to time.

 

“Bank Subsidiary” shall mean Mercantile Bank, and any Person which is now or
hereafter an “insured depository institution” within the meaning of 12 U.S.C.
Section 1831(c), as amended, and which is now or hereafter “controlled” by the
Company within the meaning of 12 U.S.C. Section 1841(a), as amended.

 

 


--------------------------------------------------------------------------------

 

 

“Bank Subsidiary Indebtedness” shall mean all (a) indebtedness of a Bank
Subsidiary for borrowed money; (b) indebtedness for the deferred purchase price
of property or services for which a Bank Subsidiary is liable; (c) obligations
of a Bank Subsidiary which are evidenced by notes, acceptances or other
instruments; (d) obligations under leases which are or should be, in accordance
with GAAP, recorded as capital leases for which obligations the Bank Subsidiary
is liable; and (e) unfunded obligations of the Bank Subsidiary to any Employee
Plan; provided that Bank Subsidiary Indebtedness shall not include any
liabilities incurred by a Bank Subsidiary in the ordinary course of business
which do not exceed $500,000.

 

“Business Day” shall mean any day (other than a Saturday or Sunday) on which
commercial banks are open for business in Milwaukee, Wisconsin and New York, New
York.

 

“Change of Control” shall mean (a) the acquisition by any Person, or two (2) or
more Persons acting in concert, of the beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 50% or more of the outstanding shares of voting
ownership interests of the Company, or (b) the lease, sale or transfer or other
disposition of all or substantially all of the assets of the Company or any Bank
Subsidiary in one or a series of transactions to any Person, or two (2) or more
Persons acting in concert. “Change of Control” shall not include, however, any
of the foregoing transactions among Subsidiaries of the Company.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute, together with the regulations and published interpretations
thereunder, in each case as in effect from time to time.

 

“Default” shall mean an event which with the giving of notice or the passage of
time or both would constitute an Event of Default.

 

“EDGAR” shall mean the Electronic Data Gathering, Analysis and Retrieval system
of the United States Securities and Exchange Commission.

 

“Employee Plan” shall mean any savings, profit sharing, or retirement plan or
any deferred compensation contract or other plan maintained for employees of the
Company or its Subsidiaries and covered by Title IV of ERISA, including, without
limitation, any “multiemployer plan” as defined in ERISA.

 

“Environmental Law” shall mean any local, state or federal law or other statute,
law, ordinance, rule, code, regulation, decree or order, presently in effect or
hereafter enacted, promulgated or implemented governing, regulating or imposing
liability or standards of conduct concerning the use, treatment, generation,
storage, disposal, discharge or other handling or release of any Hazardous
Substance.

 

“Environmental Liability” shall mean all liability arising under, resulting from
or imposed by any Environmental Law and all liability imposed under common law
with respect to the use, treatment, generation, storage, disposal, discharge or
other handling or release of any Hazardous Substance.

 

 
-2-

--------------------------------------------------------------------------------

 

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute, together with the regulations and published
interpretations thereunder, in each case as in effect from time to time.

 

“Event of Default” shall have the meaning assigned in Section 7.1.

 

“FDIC” shall mean the Federal Deposit Insurance Corporation and any successor
thereof.

 

“Firstbank” shall mean Firstbank Corporation, a Michigan corporation and a
registered bank holding company under the Bank Holding Company Act of 1956.

 

“Firstbank Merger” shall mean the merger of Firstbank with and into the Company,
as described in that certain Agreement and Plan of Merger dated August 14, 2013,
as subsequently amended, extended or otherwise modified, between the Company and
Firstbank.

 

“Fiscal Quarter” shall mean any of the quarterly accounting periods of the
Company, ending on the last day of March, June, September and December of each
calendar year.

 

“Fiscal Year” shall mean any of the annual accounting periods of the Company
ending on December 31 of each calendar year.

 

“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Net Income plus interest expense plus non-cash expenses minus
non-cash income minus cash dividends and distributions paid plus one time
tax-adjusted expenses related to the Firstbank Merger during such period to
(b) interest expense plus required principal payments on all Indebtedness during
such period.  Each of the components of the Fixed Charge Coverage Ratio shall be
as reflected on the quarterly Parent Company Only Financial Statements for Large
Bank Holding Companies – FR Y-9LP most recently filed by the Company with the
appropriate Regulatory Authorities, if applicable and as such components are
available therein, and if such components are not available therein, as
calculated and reported by the Company. For the avoidance of doubt, all of the
components of the Fixed Charge Coverage Ratio shall be determined only with
respect to the Company and on an unconsolidated basis.

 

“GAAP” shall mean those generally accepted accounting principles and practices
which are recognized as such by the Financial Accounting Standards Board and the
Securities and Exchange Commission acting through appropriate boards or
committees thereof for all periods so as to properly reflect the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries.

 

“Government Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled through stock or capital
ownership or otherwise, by any of the foregoing and including, without
limitation, each Regulatory Authority.

 

 
-3-

--------------------------------------------------------------------------------

 

 

“Hazardous Substance” shall mean any pollutant, contaminant, waste, or toxic or
hazardous chemicals, wastes or substances, including, without limitation,
asbestos, urea formaldehyde insulation, petroleum, PCB’s, air pollutants, water
pollutants, and other substances defined as hazardous or toxic in, or subject to
regulation under, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. § 9061 et seq., Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., the Toxic Substance Control Act of 1976,
as amended, 15 U.S.C. § 2601 et seq., the Solid Waste Disposal Act, 42 U.S.C.
§ 3251 et seq., the Clean Air Act, 42 U.S.C. § 1857 et seq., the Clean Water
Act, 33 U.S.C. § 1251 et seq., Emergency Planning and Community Right to Know
Act, 42 U.S.C. § 11001, et seq., or any other statute, rule, regulation or order
of any Government Authority having jurisdiction over the control of such wastes
or substances, including without limitation the United States Environmental
Protection Agency, the United States Nuclear Regulatory Agency, and any
applicable state department or county department of health or similar entity.

 

“Holding Company Indebtedness” shall mean all (a) indebtedness of the Company
for borrowed money; (b) indebtedness for the deferred purchase price of property
or services for which the Company is liable, contingently or otherwise, as
obligor, guarantor or otherwise; (c) commitments by which the Company assures a
creditor against loss, including, without limitation, contingent reimbursement
obligations with respect to letters of credit; (d) obligations of the Company
which are evidenced by notes, acceptances or other instruments; (e) indebtedness
guaranteed in any manner by the Company, including, without limitation,
guaranties in the form of an agreement to repurchase or reimburse; (f)
obligations under leases which are or should be, in accordance with GAAP,
recorded as capital leases for which obligations the Company is liable,
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations the Company assures a creditor against loss; (g) unfunded
obligations of the Company to any Employee Plan; (h) liabilities secured by any
Lien on any Property owned by the Company even though it has not assumed or
otherwise become liable for the payment thereof; and (i) other liabilities or
obligations of the Company which would, in accordance with GAAP, be included on
the liability portion of a balance sheet; provided that Holding Company
Indebtedness shall not include any liabilities incurred by the Company in the
ordinary course of business which do not exceed $500,000.

 

“Indebtedness” shall mean all (a) indebtedness for borrowed money;
(b) indebtedness for the deferred purchase price of property or services for
which the Company or a Subsidiary is liable, contingently or otherwise, as
obligor, guarantor or otherwise; (c) commitments by which the Company or a
Subsidiary assures a creditor against loss, including, without limitation,
contingent reimbursement obligations with respect to letters of credit; (d)
obligations which are evidenced by notes, acceptances or other instruments; (e)
indebtedness guaranteed in any manner by the Company or a Subsidiary, including,
without limitation, guaranties in the form of an agreement to repurchase or
reimburse; (f) obligations under leases which are or should be, in accordance
with GAAP, recorded as capital leases for which obligations the Company or a
Subsidiary is liable, contingently or otherwise, as obligor, guarantor or
otherwise, or in respect of which obligations the Company assures a creditor
against loss; (g) unfunded obligations of the Company or a Subsidiary to any
Employee Plan; (h) liabilities secured by any Lien on any Property owned by the
Company or any Subsidiary even though it has not assumed or otherwise become
liable for the payment thereof; and (i) other liabilities or obligations of the
Company and its Subsidiaries which would, in accordance with GAAP, be included
on the liability portion of a balance sheet; provided that Indebtedness shall
not include any liabilities incurred by the Company or any Subsidiary in the
ordinary course of business which do not exceed $500,000.

 

 
-4-

--------------------------------------------------------------------------------

 

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, collateral
deposit arrangement, encumbrance, lien (statutory or other), deed of trust,
charge, preference, priority, security interest or other security agreement or
preferential arrangement of any kind or nature whatsoever including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction.

 

“Loan Account” shall mean an account on the books of the Lender in which the
Lender will record, pursuant to Section 2.3, the Obligations, payments made upon
the Obligations, and other advances, debits and credits pertaining to the
Obligations.

 

“Loan Loss Reserves” shall mean, with respect to the Company and each Bank
Subsidiary, the loan loss reserve as determined with respect to the Company and
each Bank Subsidiary and prepared in accordance with GAAP.

 

“Loans” shall mean the Term Loan.

 

“Material” means having or relating to meaningful consequences, and for purposes
of this Agreement shall be determined reasonably in light of the facts and
circumstances of the matter in question.

 

“Material Adverse Effect” shall mean (a) a Default, (b) a Material adverse
change in the business, Property, operations or condition (financial or
otherwise) of the Company and its Bank Subsidiaries taken as a whole, (c) the
termination of any Material agreement to which the Company or any Subsidiary is
a party which would have a Material adverse effect on the Company and its Bank
Subsidiaries, taken as a whole, (d) any Material impairment of the right to
carry on the business as now or proposed to be conducted by the Company or any
Subsidiary, which would have a Material effect on the Company and its
Subsidiaries, taken as a whole, or (e) any Material impairment of the ability of
the Company and its Subsidiaries, taken as a whole, to perform the Obligations
under this Agreement or the Related Documents. A Material Adverse Effect shall
be deemed to have occurred if the cumulative effect of an individual event and
all other then existing events would result in a Material Adverse Effect.

 

“Mercantile Bank” shall mean Mercantile Bank of Michigan, a Michigan banking
corporation.

 

“Net Income” or “Net Loss” shall mean, for any period, the net after-tax income
(or net loss) of a Person on a consolidated basis determined in accordance with
GAAP, excluding the after-tax effect of the sum of (a) any net earnings of any
Subsidiary which are unavailable for the payment of dividends, (b) interest in
any net earnings of Persons in which a Person has an ownership interest, other
than Subsidiaries, not actually received, (c) gains or losses resulting from the
sale of investments or other capital assets (other than transactions of any Bank
Subsidiary in the ordinary course of business), and (d) gains on acquisitions
arising from the acquisition method of accounting for business combinations.

 

 
-5-

--------------------------------------------------------------------------------

 

 

“Non-Performing Assets” shall mean, at any time, the sum of all Non-Performing
Loans plus other real estate owned of each Bank Subsidiary.

 

“Non-Performing Loans” shall mean, at any time, the aggregate principal amount
(including any capitalized interest) of all nonaccruing loans of each Bank
Subsidiary plus the aggregate principal amount of all loans of each Bank
Subsidiary that are ninety (90) days or more past due and still accruing.

 

“Notes” shall mean the Term Note, and any note(s) or obligation(s) issued in
substitution, replacement, renewal, amendment or restatement thereof.

 

“Obligations” shall mean the Term Loan, all mandatory prepayments, all costs and
expenses payable to the Lender hereunder or under the Related Documents, all
liabilities of the Company to the Lender under this Agreement and the Related
Documents, including, without limitation, all liabilities under Rate Management
Transactions that relate to the Term Loan; provided that for the avoidance of
doubt, only liabilities and Holding Company Indebtedness of the Company, and not
any liabilities or Indebtedness of any Subsidiary of the Company, shall be
included as Obligations.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

“Permitted Liens” shall mean: (a) Liens for taxes, assessments, or governmental
charges, carriers’, warehousemen’s, repairmen’s, mechanics’, materialmen’s and
other like Liens, which are either not delinquent or are being contested in good
faith by appropriate proceedings which will prevent foreclosure of such Liens,
and against which adequate cash reserves have been provided; (b) easements,
restrictions, minor title irregularities and similar matters which have no
Material adverse impact upon the ownership and use of the affected Property; (c)
Liens or deposits in connection with worker’s compensation, unemployment
insurance, social security or other insurance or to secure customs duties,
public or statutory obligations in lieu of surety, stay or appeal bonds, or to
secure performance of contracts or bids, other than contracts for the payment of
money borrowed, or deposits required by law as a condition to the transaction of
business or other Liens or deposits of a like nature made in the ordinary course
of business; (d) Liens in favor of the Lender pursuant to the Related Documents;
(e) Liens evidenced by conditional sales, purchase money mortgages or other
title retention agreements on machinery and equipment (acquired in the ordinary
course of business and otherwise permitted to be acquired hereunder) which are
created at the time of the acquisition of Property solely for the purposes of
securing the Indebtedness incurred to finance the cost of such Property,
provided no such Lien shall extend to any Property other than the Property so
acquired and identifiable proceeds; (f) government deposit security pledges; and
(g) liens and pledges made in connection with repurchase agreements entered into
by any Bank Subsidiary; (h) Liens existing on any asset of any Person at the
time such Person is acquired by or is combined with any of the Company’s
Subsidiaries, provided the Lien was not created in contemplation of that event;
(i) Liens on Property required by Regulation W promulgated by the Federal
Reserve System; (j) Liens in the ordinary course of business in favor of any
Federal Reserve Bank or the United States Treasury; (k) Liens in the ordinary
course of business in favor of any Federal Home Loan Bank; and (l) Liens not
otherwise permitted by the foregoing clauses of this definition securing
Indebtedness (other than indebtedness represented by the Notes) in an aggregate
principal amount at any time outstanding not to exceed $500,000; (m) Liens
incidental to the conduct of business or ownership of Property of any of the
Company’s Subsidiaries which do not in the aggregate materially detract from the
value of the Property of the Company’s Subsidiaries or materially impair the use
thereof in business operations; (n) Liens arising out of the refinancing,
extension, renewal or refunding of any Indebtedness secured by any of the
foregoing Liens.

 

 
-6-

--------------------------------------------------------------------------------

 

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, partnership, firm, enterprise, business trust, joint stock company,
trust, unincorporated association, joint venture, Government Authority or other
entity of whatever nature.

 

“Property” shall mean any interest of any Person of any kind in property or
assets, whether real, personal, mixed, tangible or intangible, wherever located,
and whether now owned or subsequently acquired or arising and in the products,
proceeds, additions and accessions thereof or thereto.

 

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between the Company and
the Lender or any of its Affiliates which is a rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

 

“Regulation” shall mean any federal, state or international law, governmental or
quasi-governmental rule, regulation, policy, guideline or directive (including
but not limited to the Dodd-Frank Wall Street Reform and Consumer Protection Act
and enactments, issuances or similar pronouncements by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices or any similar authority and any successor thereto) that
applies to the Lender.

 

“Regulatory Authority” shall mean any state, federal or other authority, agency
or instrumentality, including, without limitation, the FDIC, the Federal Reserve
Board and the Office of the Comptroller of the Currency, responsible for the
examination and oversight of the Company and each Bank Subsidiary.

 

“Related Documents” shall mean the Term Note, and all other instruments,
agreements, certificates, and other documents executed by or on behalf of the
Company, any Subsidiary or any guarantor in connection with any of the
Obligations or the transactions contemplated under this Agreement, all as
amended, supplemented, modified or extended from time to time.

 

 
-7-

--------------------------------------------------------------------------------

 

 

“Requirements of Law” shall mean as to any matter or Person, the Certificate or
Articles of Incorporation and Bylaws or other organizational or governing
documents of such Person, and any law (including, without limitation, any
Environmental Law), ordinance, treaty, rule, regulation, order, decree,
determination or other requirement having the force of law relating to such
matter or Person and, where applicable, any interpretation thereof by any
Government Authority.

 

“Subsidiary” shall mean as to any Person, a Bank Subsidiary, a corporation,
limited liability company, partnership, association, joint venture or other
entity of which shares of stock, membership interests or other voting interests
having voting power (other than stock having such power only by reason of the
happening of a contingency that has not occurred) sufficient to elect a majority
of the board of directors or other managers of such entity are at the time
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person.

 

“Tangible Capital” shall mean total common stockholders’ equity plus Loan Loss
Reserves minus intangible assets.

 

“Term Note” shall mean the promissory note from the Company to the Lender in the
form of Exhibit A evidencing the Term Loan, as amended, supplemented, modified,
extended or restated from time to time.

 

“Term Loan” shall mean the loan to the Company pursuant to Section 2.1 of this
Agreement and evidenced by the Term Note.

 

“Termination Date” shall mean May 21, 2017, or, in any case, such earlier date
on which the Obligations shall terminate as provided in this Agreement.

 

“Total Risk-Based Capital Ratio” shall mean the Total Risk-Based Capital Ratio
determined in accordance with the rules and regulations of the appropriate
Regulatory Authority as from time to time in effect, and any successor or other
regulation or official interpretation of said Regulatory Authority relating
thereto.

 

1.2           Accounting and Financial Determinations.

 

(a)     To the extent applicable and except as otherwise specified in this
Agreement, where the character or amount of any asset or liability or item of
income or expense is required to be determined, or any accounting computation is
required to be made, for the purpose of this Agreement, such determination or
calculation shall be made on a consolidated basis so as to include Company and
each Subsidiary in each such calculation and shall be made in accordance with
GAAP; provided, however, that if any change in GAAP from those applied in the
preparation of the financial statements referred to in Section 5.3 is occasioned
by the promulgation of rules, regulations, pronouncements and opinions by or
required by the Financial Accounting Standards Board or the Securities and
Exchange Commission (or its boards or committees or successors thereto or
agencies with similar functions), the initial announcement of which change is
made after the date hereof, results in a change in the method of calculation of
financial covenants, standards or terms found in Section 6, the parties hereto
agree to enter into good faith negotiations in order to amend such provisions so
as to reflect such changes with the desired result that the criteria for
evaluating the Company’s financial condition shall be the same after such
changes as if such changes had not been made; and provided, further, that until
such time as the parties hereto agree upon such amendments, such financial
covenants, standards and terms shall be construed and calculated as though no
change had taken place.

 

 
-8-

--------------------------------------------------------------------------------

 

 

(b)     All regulatory determinations and calculations made in connection with
the determination of the status of the Company and any Bank Subsidiary as well
capitalized under Section 5.10 hereof, shall be made in accordance with the
laws, rules, regulations and interpretations thereof by the Government Authority
charged with interpretations thereof, as in effect on the date of such
determination or calculation, as the case may be.

 

(c)     When used herein, the term “financial statement” shall include balance
sheets, statements of earnings, statements of stockholders’ equity, statements
of cash flows and the notes and schedules thereto, and each reference herein to
a balance sheet or other financial statement of the Company shall be to a
statement prepared on a consolidated basis, unless otherwise specified.

 

1.3           Interpretation. The words “hereof,” “herein” and “hereunder” and
words of a similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Section, Schedule and Exhibit references contained in this Agreement are
references to sections, schedules and exhibits in or to this Agreement unless
otherwise specified. Any reference in any Section or definition to any clause
is, unless otherwise specified, to such clause of such Section or definition.

 

1.4           Other Terms. Except as otherwise specifically provided, each
accounting term used herein shall have the meaning given to it under GAAP. Terms
defined in other Sections of this Agreement shall have the meanings set forth
therein.

 

SECTION 2  AMOUNTS AND TERMS OF OBLIGATIONS

 

2.1           Term Loan.

 

(a)     On the date hereof, the Lender agrees to extend to the Company the Term
Loan in an aggregate principal amount of $11,000,000.00 and such Term Loan shall
be subject to all of the terms and conditions set forth in this Agreement. The
Term Loan made by the Lender pursuant hereto shall be evidenced by the Term
Note.

 

(b)     The Company shall pay all accrued and unpaid interest on the Term Loan
on August 29, 2014 and on the last day of each February, May, August, and
November thereafter commencing on November 30, 2014 and continuing until the
Term Loan is paid in full. Prior to an Event of Default, interest shall accrue
on the aggregate unpaid principal amount outstanding under the Term Note at a
rate per annum equal to three and twenty-nine hundredths percent (3.29%).
Interest shall be computed and adjusted daily based on the actual number of days
elapsed in a year of 360 days. The Company shall pay principal outstanding under
such Term Note (i) in a one-time payment of $9,000,000 no later than August 29,
2014 and (ii) in equal quarterly installments equal to $181,818 commencing on
November 30, 2014 and on the last day of each February, May, August, and
November thereafter, and a final payment of the outstanding principal balance
together with all unpaid principal and accrued interest on the Termination Date.
Amounts paid or prepaid on the Term Loan may not be reborrowed.

 

 
-9-

--------------------------------------------------------------------------------

 

 

2.2           Interest After Default. After an Event of Default, each of the
Obligations shall bear interest at the rate of three percent (3%) per annum in
excess of the applicable rates set forth in this Agreement. In no event shall
the interest rate under the Note exceed the highest rate permitted by law.

 

2.3           Loan Account. The Lender will enter as a debit to the Loan Account
the aggregate principal amount of each Obligation as disbursed or issued from
time to time. The Lender shall also record in the Loan Account, in accordance
with the Lender’s customary accounting practices, all accrued interest and all
other charges, expenses and other items properly chargeable to the Company
hereunder or under the Related Documents, all payments made by the Company with
respect to the Obligations, and all other debits and credits. Not more
frequently than once each month, the Lender shall render a statement of account
of the Loan Account (including a statement of the outstanding principal balance
of the Loans, accrued and unpaid interest on the Loans, accrued fees and
expenses and the applicable interest rate for each Loan) which statement shall
be considered correct and accepted by the Company and conclusively binding upon
the Company absent manifest error, unless the Company notifies the Lender to the
contrary within 30 days the Company’s receipt of such statement; provided,
however, that the Lender is entitled to adjust the Company’s Loan Account for
any manifest errors and Company may notify Lender that any such adjusted
statement is not correct and/or is not accepted within 30 days of the Company’s
receipt of such adjusted statement.

 

2.4           Payments. Whenever any payment to be made hereunder shall be
stated to be due on a day which is not a Business Day, such payment may be made
on the next succeeding Business Day in good funds, and such extension of time
shall in such case be included in the computation of payment of interest on the
Notes. The Lender may debit to the depository accounts maintained by the Company
with the Lender all payments on the Obligations when due without prior notice to
or consent of the Company.

 

2.5           Optional Prepayments. The Company may, at its option and at any
time, prepay the Obligations in whole or in part.

 

2.6           Effect of Regulatory Change. If there shall occur any adoption or
implementation of, or change to, any Regulation, or interpretation or
administration thereof, which shall have the effect of imposing on the Lender
(or the Lender’s holding company) any increase or expansion of or any new: tax
(excluding taxes on its overall income and franchise taxes), charge, fee,
assessment or deduction of any kind whatsoever, or reserve, capital adequacy,
special deposits or similar requirements against credit extended by, assets of,
or deposits with or for the account of the Lender or other conditions affecting
the extensions of credit under this Agreement; then the Company shall pay to the
Lender such additional amount as the Lender deems necessary to compensate the
Lender for any increased cost to the Lender attributable to the extension(s) of
credit under this Agreement and/or for any reduction in the rate of return on
the Lender’s capital and/or the Lender’s revenue attributable to such
extension(s) of credit. The Lender’s determination of the additional amount(s)
due under this paragraph shall be binding in the absence of manifest error, and
such amount(s) shall be payable within 15 days of demand and, if recurring, as
otherwise billed by the Lender.

 

 
-10-

--------------------------------------------------------------------------------

 

 

2.7           No Obligation to Extend or Forbear. The Company acknowledges and
agrees that the Lender: (a) upon execution hereof, has no duty or obligation of
any kind to, and has made no representations of any kind or nature that the
Lender will, extend credit or any other kind of financial accommodations to the
Company after the Termination Date, or forbear at any time from the exercise of
any of its rights or remedies under this Agreement, the Related Documents and
applicable law; and (b) may at any time, in its sole and absolute discretion,
exercise whatever rights and remedies the Lender may have under this Agreement,
the Related Documents and applicable law. All Obligations shall be due in full
on the Termination Date without further notice or demand.

 

SECTION 3  REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lender to enter into this Agreement and make and incur
the Obligations as herein provided, the Company hereby represents and warrants
to the Lender as follows:

 

3.1           Organization, Qualification and Subsidiaries. The Company is
lawfully existing and in good standing as a Michigan corporation and as a
registered bank holding company under the Bank Holding Company Act of 1956. The
Company and each Subsidiary are lawfully existing and in good standing under the
laws of their respective jurisdiction of incorporation or organization, and are
duly qualified, in good standing and authorized to do business in each
jurisdiction where failure to do so might have a Material adverse impact on the
consolidated assets, condition or prospects of such Subsidiary or the Company.
The Company has the corporate power and authority and all necessary licenses,
permits and franchises to borrow hereunder, and to own its assets and conduct
its business as presently conducted. All of the issued and outstanding capital
stock of the Company and each of its Subsidiaries has been validly issued and is
fully paid and non-assessable. Except as set forth on Schedule 3.1 attached
hereto, as of the date hereof, (a) the Company has no Subsidiaries; and (b) the
Company does not own, directly or indirectly, more than 1% or $100,000,
whichever is greater, of the total outstanding shares of any class of capital
stock of any other Person.

 

3.2           Financial Statements. The Company’s year-end audited financial
statements for December 31, 2013, audited by BDO USA, LLP, were prepared in
accordance with GAAP consistently applied throughout the applicable period,
excepting any change in accounting methodology and/or business combination
reporting resulting from the adoption of new accounting guidance, and present
fairly the financial condition of the Company as of such date and the results of
its operations and cash flows for the period then ended. The balance sheets and
footnotes thereto show all known Material liabilities, direct or contingent, of
the Company and its Subsidiaries as of the respective dates thereof in
accordance with GAAP. There has been no Material Adverse Effect since
December 31, 2013. The Company’s Fiscal Year begins on January 1.

 

3.3           Authorization. The making, execution, delivery and performance of
this Agreement and the Related Documents by the Company have each been duly
authorized by all necessary corporate action. The valid execution, delivery and
performance of this Agreement, the Related Documents and the transactions
contemplated hereby and thereby, are not and will not be subject to any
approval, consent or authorization of any Government Authority. This Agreement
and the Related Documents are the valid and binding obligations of the Company
enforceable against the Company in accordance with their respective terms,
except to the extent enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws from time to time in
effect which affect creditors’ rights generally; (b) legal and equitable
limitations on the availability of injunctive relief, specific performance, and
other equitable remedies, and (c) general principles of equity and applicable
laws or court decisions limiting the enforceability of particular provisions.

 

 
-11-

--------------------------------------------------------------------------------

 

 

3.4           Absence of Conflicting Obligations. The making, execution,
delivery and performance of this Agreement and the Related Documents, and
compliance with their respective terms, do not violate or constitute a default,
breach or violation under (i) any Requirements of Law or (ii) any Material
covenant, indenture, deed, lease, contract, agreement, mortgage, deed of trust,
note or instrument to which the Company or any of its Subsidiaries is a party or
by which it is bound.

 

3.5           Taxes. The Company has, and its Subsidiaries have, filed all
federal, state, foreign and local tax returns which were required to be filed,
except those returns for which the due date has been validly extended. The
Company has, and its Subsidiaries have, paid or made provisions for the payment
of all taxes, assessments, fees and other governmental charges owed, and no
Material tax deficiencies have been proposed, threatened or assessed against the
Company or its Subsidiaries. The federal income tax liability of the Company and
its Subsidiaries has been paid for all taxable years up to and including the
taxable year ended December 31, 2012, and there is no pending or, to the best of
the Company’s knowledge, threatened Material tax controversy or dispute as of
the date hereof.

 

3.6           Absence of Litigation. There is no pending or, to the knowledge of
the Company, threatened litigation or administrative proceeding at law or in
equity which would, if adversely determined, result in a Material Adverse
Effect, and, to the best of the Company’s knowledge after diligent inquiry,
there are no presently existing facts or circumstances likely to give rise to
any such litigation or administrative proceeding.

 

3.7           Accuracy of Information. All information, certificates or
statements given or made by the Company to the Lender in connection with or
pursuant to this Agreement and the Related Documents were accurate, true and
complete in all Material respects when given, continue to be accurate, true and
complete as of the date hereof, and do not contain any untrue statement or
omission of a Material fact necessary to make the statements herein or therein
not misleading; provided, that, with respect to projected financial information,
the Company represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable. There is no fact known to the
Company which is not set forth in this Agreement, the Related Documents or other
documents, certificates or statements furnished to the Lender by or on behalf of
the Company in connection with the transactions contemplated hereby and which
will, or which in the future may (so far as the Company can reasonably foresee),
cause a Material Adverse Effect.

 

3.8           Ownership of Property. The Company and each of its Subsidiaries
has good and marketable title to all of its Material Property, including,
without limitation, the Property reflected in the Company's balance sheets most
recently delivered to or received by the Lender. There are no Material Liens of
any nature on any of the Property except Permitted Liens. All Property useful or
necessary in the Company’s and its Subsidiaries’ business, whether leased or
owned, is in adequate condition and, to the best of the Company’s knowledge
conforms to all applicable Requirements of Law in all Material respects. The
Company and each Subsidiary owns (or is licensed to use) and possesses all such
patents, trademarks, trade names, service marks, copyrights and rights with
respect to the foregoing as are reasonably necessary for the conduct of the
business(es) of the Company and such Subsidiaries as now conducted without,
individually or in the aggregate, any infringement upon rights of other Persons,
except to the extent such infringement could not reasonably be expected to cause
a Material Adverse Effect.

 

 
-12-

--------------------------------------------------------------------------------

 

 

3.9           Federal Reserve Regulations. The Company and its Subsidiaries will
not, directly or indirectly use any proceeds of the Obligations to: (a) purchase
or carry any “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 C.F.R. 221, as amended); (b) extend
credit to other Persons for any such purpose or refund Indebtedness originally
incurred for any such purpose, except in compliance with all Requirements of
Law; or (c) otherwise take or permit any action which would involve a violation
of Section 7 of the Securities Exchange Act of 1934, as amended, or any
regulation of the Board of Governors of the Federal Reserve System.

 

3.10         ERISA. The Company and each of its Subsidiaries and anyone under
common control with the Company under Section 4001(b) of ERISA is in compliance
in all Material respects with the applicable provisions of ERISA and, except
where any such occurrence would not cause a Material Adverse Effect: (a) no
“prohibited transaction” as defined in Section 406 of ERISA or Section 4975 of
the Code has occurred; (b) no “reportable event” as defined in Section 4043 of
ERISA has occurred; (c) no “accumulated funding deficiency” as defined in
Section 302 of ERISA (whether or not waived) has occurred; (d) there are no
unfunded vested liabilities of any Employee Plan administered by the Company or
its Subsidiaries; and (e) the Company and its Subsidiaries or the plan sponsor
has timely filed all returns and reports required to be filed for each Employee
Plan.

 

3.11         Places of Business. As of the date hereof, the principal place of
business and chief executive office of the Company is located at the address
specified in Section 8.7 for the Company, and the corporate books and records of
the Company are located and hereafter shall continue to be located at the
Company’s principal place of business and chief executive office.

 

3.12         Other Names. The business conducted by the Company (and not of its
Subsidiaries) has not been conducted under any other corporate, trade or
fictitious name during the last five years, and following the date hereof the
Company will not conduct its business under any other corporate, trade or
fictitious name unless the Company shall have delivered at least thirty (30)
days’ prior written notice to the Lender of such name change.

 

3.13         Not an Investment Company. The Company is not (a) an “investment
company” or a company “controlled by an investment company” within the meaning
of the Investment Company Act of 1940, as amended, or (b) a “holding company” or
a “subsidiary” of a “holding company” or an “affiliate of a “holding company”
within the meaning of the Public Utility Holding Company Act of 2005.

 

 
-13-

--------------------------------------------------------------------------------

 

 

3.14         No Defaults. Neither the Company nor any Subsidiary is in default
under or in violation of (a) any Requirements of Law, (b) any covenant,
indenture, deed, lease, agreement, mortgage, deed of trust, note or other
instrument to which the Company or any Subsidiary is a party or by which the
Company or any Subsidiary is bound, or to which any of its Property is subject,
or (c) any Indebtedness; or if any default or violation under Sections 3.14(a),
(b) or (c) exists, the failure to cure such default or violation would not
result in a Material Adverse Effect.

 

3.15         Environmental Laws. The business of the Company and each of its
Subsidiaries has been operated in all Material respects in compliance with all
Environmental Laws and neither the Company nor any Subsidiary is subject to any
known Environmental Liability relating to the conduct of its business or the
ownership of its Property and no facts or circumstances are known to exist which
could give rise to such Environmental Liabilities, except for such Environmental
Liabilities that in the aggregate would not cause a Material Adverse Effect. No
notice has been served on the Company or any Subsidiary claiming any violation
of Environmental Laws, asserting Environmental Liability or demanding payment or
contribution for Environmental Liability or violation of Environmental Laws
which would cause a Material Adverse Effect.

 

3.16         Labor Matters. There are no labor disputes between the Company or
any Subsidiary, and any of its employees which individually or in the aggregate,
if resolved in a manner adverse to the Company or a Subsidiary, would result in
a Material Adverse Effect.

 

3.17         Solvency. The Company is not “insolvent,” nor will the Company’s
incurrence of loans, direct or contingent, to repay the Obligations render the
Company “insolvent.” For purposes of this Section 3.17, a corporation is
“insolvent” if (i) the “present fair salable value” (as defined below) of its
assets is less than the amount that will be required to pay its probable
liability on its existing debts and other liabilities (including contingent
liabilities) as they become absolute and matured; (ii) its property constitutes
unreasonably small capital for it to carry out its business as now conducted and
as proposed to be conducted including its capital needs; (iii) it intends to, or
believes that it will, incur debts beyond its ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be received by it
and amounts to be payable on or in respect of debt of it), or the cash available
to it after taking into account all of its other anticipated uses of the cash is
anticipated to be insufficient to pay all such amounts on or in respect of its
debt when such amounts are required to be paid; or (iv) it believes that final
judgments against it in actions for money damages will be rendered at a time
when, or in an amount such that, it will be unable to satisfy any such judgments
promptly in accordance with their terms (taking into account the maximum
reasonable amount of such judgments in any such actions and the earliest
reasonable time at which such judgments might be rendered), or the cash
available to it after taking into account all other anticipated uses of its
cash, is anticipated to be insufficient to pay all such judgments promptly in
accordance with their terms. For purposes of this Section 3.17, the following
terms have the following meanings: (x) the term “debts” includes any legal
liability, whether matured or unmatured, liquidated, absolute, fixed or
contingent, (y) the term “present fair salable value” of assets means the amount
which may be realized, within a reasonable time, either through collection or
sale of such assets at their regular market value and (z) the term “regular
market value” means the amount which a capable and diligent businessman could
obtain for the property in question within a reasonable time from an interested
buyer who is willing to purchase under ordinary conditions.

 

 
-14-

--------------------------------------------------------------------------------

 

 

3.18         Bank Holding Company. The Company has complied in all Material
respects with all federal, state and local laws pertaining to bank holding
companies, including without limitation the Bank Holding Company Act of 1956, as
amended, and there are no conditions precedent to its engaging in the business
of being a registered bank holding company.

 

3.19         FDIC Insurance. The deposits held by each Bank Subsidiary of the
Company are insured by the FDIC to the maximum extent permitted by applicable
federal law, provided that any Bank Subsidiary may, after the date of this
Agreement, opt out of the FDIC Transaction Account Guarantee Program, and no
event, act or omission has occurred which would adversely affect the status of
any Bank Subsidiary as an FDIC-insured bank.

 

3.20         Investigations. Neither the Company nor any Bank Subsidiary is (a)
under investigation by any Regulatory Authority or any other Government
Authority which could reasonably be expected to cause a Material Adverse Effect,
or (b) is operating under any Material formal or informal restrictions or
understandings imposed by or agreed to in connection with any Regulatory
Authority or any other Government Authority.

 

SECTION 4  CONDITIONS PRECEDENT TO OBLIGATIONS

 

4.1           Initial Obligations. In addition to the terms and conditions
otherwise contained herein, the obligation of the Lender to make any Loan or
incur any Obligation is conditioned on the satisfaction of the following
conditions precedent, and for conditions (a) through (e) below, Lender receiving
the specified items in form, detail and content reasonably satisfactory to the
Lender and its counsel:

 

(a)     the executed Term Note;

 

(b)     a certificate of the secretary or an assistant secretary of the Company,
and each of its Bank Subsidiaries certifying (i) an attached complete and
correct copy of its bylaws; (ii) an attached complete and correct copy of
resolutions duly adopted by its board of directors which have not been amended
since their adoption and remain in full force and effect, authorizing the
execution, delivery and performance of this Agreement and the Related Documents
to which it is a party; (iii) that its articles of incorporation or charter have
not been amended since the date of the last date of amendment thereto indicated
on the certificate of the secretary of state; and (iv) as to the incumbency and
specimen signature of each officer executing this Agreement and all other
Related Documents to which it is a party, and including a certification by
another officer as to the incumbency and signature of the secretary or assistant
secretary executing the certificate;

 

(c)     the opinion of counsel for the Company in form and substance reasonably
satisfactory to the Lender and its counsel;

 

(d)     certificates of status or good standing for the Company issued by the
Michigan Department of Licensing and Regulatory Affairs, in which the Company's
principal place of business is located, and certified copies of the Articles of
Incorporation for the Company, all issued by the Michigan Department of
Licensing and Regulatory Affairs within thirty (30) days of the date hereof;

 

 
-15-

--------------------------------------------------------------------------------

 

 

(e)     certification that there are no (i) Material Liens of record on the
Property of the Company only (and not any of its Subsidiaries) other than
Permitted Liens and (ii) Material Liens of record on the Property of any Bank
Subsidiary other than Permitted Liens;

 

(f)     there shall not exist on any Default or Event of Default;

 

(g)     all of the representations and warranties of the Company contained in
this Agreement and the other Related Documents are true and correct in all
material respects on such purchase date; and

 

(h)     the Lender is satisfied in its sole discretion that there has been no
Material Adverse Effect since December 31, 2013.

 

SECTION 5  AFFIRMATIVE COVENANTS

 

The Company covenants and agrees to and for the benefit of the Lender, that,
from and after the date of this Agreement and until the Termination Date and
until the entire amount of all Obligations to the Lender are paid in full, it
shall and, with the exception of Sections 5.8, 5.9 and as specified in Section
5.10, shall cause each Subsidiary to:

 

5.1           Corporate Existence; Compliance With Laws; Maintenance of
Business; Taxes. (a) Maintain its corporate existence, licenses, permits, rights
and franchises, except where the failure to do so would not be expected to have
a Material Adverse Effect; (b) comply in all Material respects with all
Requirements of Law; (c) conduct its business substantially as now conducted and
proposed to be conducted; (d) pay before the same become delinquent and before
penalties accrue thereon, all taxes, assessments and other government charges
against it and its Property, and all other liabilities except to the extent and
so long as the same are being contested in good faith by appropriate
proceedings, with adequate reserves having been provided, except where the
failure to do so would not be expected to have a Material Adverse Effect.

 

5.2           Maintenance of Property; Insurance.

 

(a)     Keep all Property Material to its business, useful and necessary in its
business, whether leased or owned, in adequate condition.

 

(b)     Maintain with good, reputable and financially sound insurance
underwriters insurance of such nature and in such amounts as is customarily
maintained by companies engaged in the same or similar business and such other
insurance as may be required by law or as may be reasonably required in writing
by the Lender. Upon the Lender’s request, the Company shall furnish copies of
all such insurance policies or a certificate evidencing that the Company has
complied with the requirements of this paragraph on the date hereof and on each
renewal date of such policies.

 

5.3           Financial Statements; Notices. Maintain an adequate system of
accounting in accordance with sound accounting practice, and furnish to the
Lender such information respecting the business, assets and financial condition
of the Company and its Subsidiaries as the Lender may reasonably request and,
without request, furnish to the Lender:

 

 
-16-

--------------------------------------------------------------------------------

 

 

(a)     as soon as available, and in any event within forty-five (45) days after
the end of each Fiscal Quarter, financial statements including the balance sheet
for the Company and its Subsidiaries as of the end of each such Fiscal Quarter
and statements of income, changes in shareholders’ equity and cash flows of the
Company and its Subsidiaries for each such Fiscal Quarter and for that part of
the Fiscal Year ending with such Fiscal Quarter, setting forth in each case, in
comparative form, figures for the corresponding periods in the preceding Fiscal
Year certified as true, correct and complete, subject to review and normal
year-end adjustments, by the chief financial officer of the Company. The Lender
agrees that posting to EDGAR of the Form 10-Q for the Company for each Fiscal
Quarter will meet all financial statement delivery requirements of this Section
5.3(a);

 

(b)     as soon as available, and in any event within seventy-five (75) days
after the close of each Fiscal Year, a copy of the detailed annual audit report
for such year and accompanying financial statements for the Company and its
Subsidiaries as of the end of such year, containing balance sheets and
statements of income, changes in shareholders’ equity and cash flows for such
year and for the previous Fiscal Year, as audited by BDO USA, LLP or other
independent certified public accountants of recognized standing selected by the
Company and satisfactory to the Lender, which report shall be accompanied by
(i) the unqualified opinion of such accountants to the effect that the
statements present fairly, in all Material respects, the financial position of
the Company as of the end of such year and the results of its operations and its
cash flows for the year then ended in conformity with GAAP; and (ii) a
certificate of such accountants stating that their audit disclosed no Default or
that their audit disclosed a Default and specifying the same and the action
taken or proposed to be taken with respect thereto. The Lender agrees that the
posting to EDGAR of the FORM 10-K for the Company for each Fiscal Year will meet
all financial statement delivery requirements of this Section 5.3(b);

 

(c)     as soon as available, and in any event within forty-five (45) days after
the end of each Fiscal Quarter (including any Fiscal Quarter that completes a
Fiscal Year), copies of the Company’s quarterly Parent Company Only Financial
Statements for Large Bank Holding Companies – FR Y-9LP and Consolidated
Financial Statements for Bank Holding Companies – FR Y-9C prepared by the
Company in compliance with the requirements of each applicable Regulatory
Authority. The Lender agrees that the posting to the applicable Regulatory
Authority’s website of the Parent Company Only Financial Statements for Large
Bank Holding Companies – FR Y-9LP and Consolidated Financial Statements for Bank
Holding Companies – FR Y-9C for the Company will meet all report delivery
requirements of this Section 5.3(c);

 

(d)     as soon as available, and in any event within forty-five (45) days after
the end of each Fiscal Quarter (excluding any Fiscal Quarter that completes a
Fiscal Year) and sixty (60) days after the end of each Fiscal Year, the
certificate of the president or chief financial officer of the Company
substantially in the form of Exhibit B attached hereto: (i) showing the
calculations of the financial covenants contained herein; (ii) stating that a
review of the activities of the Company during such period has been made under
his supervision to determine whether the Company has observed, performed and
fulfilled each and every covenant and condition in this Agreement and the
Related Documents; and (iii) stating that no Default has occurred (or if such
Default has occurred, specifying the nature thereof and the period of existence
thereof and the steps, if any, being undertaken to correct the same);

 

 
-17-

--------------------------------------------------------------------------------

 

 

(e)     as soon as available, and in any event within five (5) Business Days of
filing, a copy of each other filing and report made by the Company with or to
any securities exchange or the Securities and Exchange Commission, and of each
communication from the Company to its equity holders generally. The Lender
agrees that the posting to EDGAR of any such communication will meet all filing
and report delivery requirements of this Section 5.3(e);

 

(f)     as soon as available, and in any event within forty-five (45) days after
the end of each Fiscal Quarter, the complete Call Report and/or Thrift Financial
Report, as applicable, prepared by Company and/or each Bank Subsidiary at the
end of such Fiscal Quarter in compliance with the requirements of each
applicable Regulatory Authority The Lender agrees that the posting to the
applicable Regulatory Authority’s website of the Call Report and/or Thrift
Financial Report, as applicable, for the Company and each Bank Subsidiary will
meet all report delivery requirements of this Section 5.3(f);

 

(g)     as soon as available, and in any event within five days (5), but without
duplication of any other requirements set forth in this Section 5.3, a copy of
all periodic reports which are required by law to be furnished to any Regulatory
Authority having jurisdiction over the Company or any Bank Subsidiary
(including, without limitation, Federal Reserve Bank reports, but excluding any
report which applicable law or regulation prohibits the Company or a Bank
Subsidiary from furnishing to the Lender). The Lender agrees that the posting to
the applicable Regulatory Authority’s website for the Company and each Bank
Subsidiary will meet all report delivery requirements of this Section 5.3(g);
and

 

(h)     promptly upon learning of the occurrence of any of the following,
written notice thereof, describing the same and the steps being taken with
respect thereto: (i) the occurrence of any Default; (ii) the institution of, or
any Materially adverse determination or development in, any Material litigation,
arbitration proceeding or governmental proceeding; (iii) the occurrence of a
“reportable event” under, or the institution of steps by the Company or any
Subsidiary to withdraw from, or the institution of any steps to terminate, any
Employee Plan as to which the Company or any Subsidiary may have a Material
liability; (iv) the commencement of any dispute which could reasonably be
expected to lead to the modification, transfer, revocation, suspension or
termination of this Agreement or any Related Document; or (v) any event which
would have a Material Adverse Effect; (vi) any change in the Chief Executive
Officer or Executive Vice President of the Company or any change in the Chief
Executive Officer of any Bank Subsidiary.

 

The financial statements referred to in Sections 5.2(a) and (b) herein shall be
complete and correct in all Material respects and shall be prepared in
reasonable detail and on a consolidated and consolidating basis in accordance
with GAAP, applied consistently throughout all accounting periods, excepting any
change in accounting methodology and/or business combination reporting resulting
from the adoption of new accounting guidance; provided that: (i) with respect to
projected financial information, the Company represents that such information
was prepared in good faith based upon assumptions believed to be reasonable; and
(ii) unaudited interim financial statements may be subject to customary year-end
adjustments and not include all notes required by GAAP. The financial statements
required by Sections 5.2(c), (f) and (g) will comply with the applicable
regulatory requirements.

 

 
-18-

--------------------------------------------------------------------------------

 

 

5.4           Inspection of Property and Records. At any reasonable time
following reasonable notice, as often as may be reasonably desired and at the
Company’s expense, permit representatives of the Lender to visit the Company’s
and its Subsidiaries’ Property, to reasonably examine the Company’s and its
Subsidiaries books and records as they relate specifically to compliance with
this Agreement and the Related Documents and to reasonably discuss the Company’s
and its Subsidiaries’ affairs, finances and accounts as they relate specifically
to compliance with this Agreement and the Related Documents, with its respective
officers and independent certified public accountants (who shall be instructed
by the Company to comply with reasonable requests of the Lender or its agents
for access to the work papers of such accountants) and the Company shall
reasonably facilitate such inspection and examination. Notwithstanding the
foregoing, the Company shall only be obligated to pay for one such inspection
per year so long as no Default or Event of Default has occurred.

 

5.5           Use of Proceeds. Use the entire proceeds of the Obligations only
to fund a special dividend payable to shareholders of the Company in connection
with the First Bank Merger, merger related expenses incurred in connection with
the First Bank Merger and general corporate purposes of the Company and its
Subsidiaries.

 

5.6           Comply With, Pay and Discharge All Notes, Mortgages, Deeds of
Trust and Leases. Comply with, pay and discharge all existing notes, mortgages,
deeds of trust, leases, indentures and any other contractual arrangements to
which the Company or any Subsidiary is a party (including, without limitation,
all Indebtedness) in accordance with the respective terms of such instruments so
as to prevent any default thereunder, except where the failure to do so would
not be expected to have a Material Adverse Effect.

 

5.7           Environmental Compliance.

 

(a)     Maintain at all times all Material permits, licenses and other
authorizations required under Environmental Laws, and comply in all Material
respects with all terms and conditions of the required permits, licenses and
authorizations and all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
the Environmental Laws.

 

(b)     Notify the Lender promptly upon obtaining knowledge that (i) any
Property previously or presently owned or operated is the subject of a Material
environmental investigation by any Government Authority having jurisdiction over
the enforcement of Environmental Laws, (ii) the Company or any of its
Subsidiaries has been or may be named as a responsible party subject to a
Material Environmental Liability, or (iii) the Company obtains knowledge of any
Hazardous Substance located on any Property of the Company that could reasonably
be expected to lead to a Material Environmental Liability.

 

(c)     At any reasonable time following the Company’s notification to the
Lender pursuant to Section 5.7(b) hereof or the Lender otherwise becoming aware
of any of the items described in Section 5.7(b) hereof, following reasonable
notice from the Lender, and as often as may be reasonably necessary, permit the
Lender or an independent consultant selected by the Lender to conduct an
environmental investigation satisfactory to the Lender for the purpose of
determining whether there exists any condition or circumstance which may require
a cleanup, removal or other remedial action by the Company or a Subsidiary with
respect to any Hazardous Substance. The Company and its Subsidiaries shall
facilitate such environmental audit. The Lender shall provide the Company, at
the Company’s request, with all reports and findings but the Company may not
rely on such environmental investigation for any purpose. Reasonable costs for
any environmental investigation of Property by the Lender shall be at the
Company’s expense where conducted (i) under this Section 5.7(c), (ii) upon the
occurrence of an event described in Section 5.7(b), or (iii) at any time the
Property is the subject of an environmental investigation by a Government
Authority having jurisdiction over the enforcement of Environmental Laws;
provided, however, that the Lender’s environmental investigation shall not be at
the Company’s expense if (i) a Government Authority or a firm or firms of
geotechnical engineers and/or environmental consultants hired by the Company and
reasonably acceptable to the Lender shall undertake to make an environmental
audit, and (ii) the Company shall provide the Lender at the Company’s expense
with, and the Lender shall be entitled to rely on, all reports and findings of
such Government Authority or geotechnical engineers as soon as such reports and
findings are made available to the Company.

 

 
-19-

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, nothing contained in this Agreement, or in the
Related Documents, or in the enforcement of this Agreement or the Related
Documents, shall constitute or be construed as granting or providing the right,
power or capacity to the Lender to exercise (a) decision making control of the
Company’s or any Subsidiary’s compliance with any environmental law, or (b) day
to day decision making of the Company or any Subsidiary with respect to (i)
compliance with environmental laws or (ii) all or substantially all of the
operational aspects of the Company or any Subsidiary.

 

5.8           Fees and Costs.

 

(a)     Pay the Lender a facility fee in consideration for the Term Loan made
hereunder in an amount equal to twenty-five basis points (0.25%) of the original
principal balance of the Term Note payable on the date hereof.

 

(b)     Pay immediately upon receipt of an invoice the reasonable fees and
expenses to be reimbursed to the Lender pursuant to Section 5.4, including,
without limitation, travel expenses incurred by representatives of the Lender.

 

(c)     Pay immediately upon receipt of an invoice from the Lender all
reasonable fees and expenses to be reimbursed to the Lender pursuant to this
Agreement, the Related Documents and the Obligations, and any amendments thereof
and supplements thereto, including, without limitation, the reasonable fees of
counsel in connection with the preparation and negotiation of this Agreement,
the Related Documents and all amendments thereto, and any waivers of the terms
and provisions thereof and the consummation of the transactions contemplated
herein.

 

(d)     Pay immediately upon receipt of an invoice from the Lender all
reasonable fees and expenses (including attorneys’ fees) incurred by the Lender
in seeking advice under this Agreement and the Related Documents with respect to
protection or enforcement of the Lender’s rights and remedies under this
Agreement and the Related Documents and with respect to the Obligations
(including collection thereof) and all costs and expenses which may be incurred
by the Lender as a consequence of a Default as provided in Section 7.2 and all
reasonable fees and expenses incurred by the Lender in connection with any
bankruptcy, receivership, conservatorship or other debtor relief proceeding or
any federal or state liquidation, rehabilitation or supervisory proceeding
involving the Company or any of its Subsidiaries.

 

 
-20-

--------------------------------------------------------------------------------

 

 

5.9           Indemnity. Indemnify the Lender, and its employees, officers,
directors, shareholders, agents, attorneys, successors and permitted assigns
against any and all losses, claims, damages, liabilities, obligations,
penalties, actions, judgments, suits, costs and expenses of any kind or nature
whatsoever, including, without limitation, reasonable attorneys’ fees and
expenses, incurred by them arising out of, in any way connected with, or as a
result of: (a) this Agreement or the Related Documents or the transactions
contemplated hereby or protection or enforcement of the Lender’s rights under
this Agreement or the Related Documents; (b) the execution and delivery of this
Agreement by the Company and the performance of the Obligations; (c) any
violation of Environmental Laws or any other Requirements of Law by the Company
or any Subsidiary or any of its Property as well as any cost or expense incurred
in remedying such violation; and (d) any claim, litigation, investigation or
proceedings relating to any of the foregoing or the transactions contemplated by
this Agreement, whether or not the Lender is a party thereto; provided, however,
that such indemnity shall not apply to any such losses, claims, damages,
liabilities or related expenses where caused by any gross negligence, willful
misconduct or bad faith of the Lender or its employees, officers, directors,
agents, attorneys, successors or permitted assigns. The foregoing indemnities
shall survive the Termination Date, the consummation of the transactions
contemplated by this Agreement, the repayment of the Obligations and the
invalidity or unenforceability of any term or provision of this Agreement or of
the Related Documents and shall remain in effect regardless of any investigation
made by or on behalf of the Lender or the Company and the content or accuracy of
any representation or warranty made under this Agreement.

 

5.10         Financial Covenants.

 

(a)     With respect to each Bank Subsidiary, maintain at the end of each Fiscal
Quarter a Total Risk-Based Capital Ratio equal to or greater than 12.00%.

 

(b)     With respect to each Bank Subsidiary, and on a consolidated basis for
the Company, maintain at all times such capital as may be necessary to be
classified as a “well capitalized” institution in accordance with all laws and
regulations (as such laws and regulations may be amended, supplemented or
otherwise modified from time to time) of the FDIC and each other Regulatory
Authority that has supervisory authority over such Subsidiary.

 

(c)     With respect to all Bank Subsidiaries measured on a combined basis, as
of the end of each Fiscal Quarter, maintain a ratio of Non-Performing Assets to
Tangible Capital not to exceed 18.0%.

 

(d)     With respect to all Bank Subsidiaries measured on a combined basis, as
of the end of each Fiscal Quarter, maintain a ratio of Loan Loss Reserves to
Non-Performing Loans of not less than 80%.

 

 
-21-

--------------------------------------------------------------------------------

 

 

(e)     With respect to the Company, maintain a Fixed Charge Coverage Ratio of
not less than 1.25 to 1, as of the end of each Fiscal Quarter beginning December
31, 2014, and measured (i) on an annualized single quarter basis through the
Fiscal Quarter ending December 31, 2015, and (ii) for the prior four quarter
period for all Fiscal Quarters ending thereafter.

 

5.11         Regulatory Compliance. At all times remain in Material compliance
with all regulatory rules and requirements of or imposed by the FDIC and all
other Regulatory Authorities which are applicable to or govern the Company or
any of its Subsidiaries.

 

SECTION 6  NEGATIVE COVENANTS

 

The Company covenants and agrees that, from and after the date of this Agreement
and until the Termination Date and until all Obligations to the Lender are paid
in full, the Company and each Subsidiary shall not directly or indirectly
without the prior written consent of the Lender:

 

6.1           Change of Control; Consolidation, Merger, Acquisitions, Etc. Other
than the Firstbank Merger, (a) Enter into a Change of Control transaction; or
(b) purchase or otherwise acquire all or substantially all of the assets or
stock of a Person (which Person would, upon the consummation of such
transaction, become a Bank Subsidiary).

 

6.2           Holding Company Indebtedness. With respect to the Company only
(and not any of its Subsidiaries) issue, create, incur, assume or otherwise
become liable with respect to (or agree to issue, create, incur, assume or
otherwise become liable with respect to), or permit to remain outstanding, any
Holding Company Indebtedness, except: (a) the Obligations; and (b) Holding
Company Indebtedness disclosed on the Company’s quarterly Parent Company Only
Financial Statements for Large Bank Holding Companies – FR Y-9LP dated March 31,
2014.

 

6.3           Bank Subsidiary Indebtedness. With respect to each Bank
Subsidiary, permit such Bank Subsidiary to issue, create, incur, assume or
otherwise become liable with respect to (or agree to issue, create, incur,
assume or otherwise become liable with respect to), or permit to remain
outstanding, any Bank Subsidiary Indebtedness.

 

6.4           Liens; Negative Pledges. With respect to (a) the Company only (and
not any of its Subsidiaries), create or permit to be created or allow to exist
any Lien upon or interest in any of the capital stock of its Subsidiaries, and
(b) any Bank Subsidiary only, create or permit to be created or allow to exist
any Lien upon or interest in any Property of such Bank Subsidiary except
Permitted Liens. The Company further agrees that it shall not, without the prior
written consent of the Lender, enter into, become a party to or become subject
to any negative pledge agreement relating to any of the capital stock of its
Subsidiaries with any third party except as set forth in the Related Documents.

 

6.5           Loans; Investments. With respect to the Company (and not any of
its Bank Subsidiaries) make or commit to make advances, loans, extensions of
credit or capital contributions to, or purchases of any stock, bonds, notes,
debentures or other securities of, or make any other investment in, any Person
except, advances in the ordinary course of business to Subsidiaries consistent
with past practices, or for purposes of merging or consolidating Subsidiaries,
or as otherwise permitted by applicable governmental laws and regulations, or as
otherwise permitted by this Section 6.

 

 
-22-

--------------------------------------------------------------------------------

 

 

6.6           Compliance with ERISA. (a) Terminate any Employee Plan so as to
result in any Material liability to PBGC; (b) engage in any “prohibited
transaction” (as defined in Section 4975 of the Code) involving any Employee
Plan which would result in a Material liability for an excise tax or civil
penalty in connection therewith; or (c) incur or suffer to exist any Material
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, involving any condition, which presents a risk of incurring a
Material liability to PBGC by reason of termination of any such Employee Plan.

 

6.7           Affiliates. Permit any transaction with any Affiliate of the
Company or a Subsidiary that violates Section 23A or 23B of the Federal Reserve
Act, as amended, or enter into any transaction (including, without limitation,
the purchase or sale of any Property or service) with, or make any material
payment or transfer to, any Affiliate of the Company or a Subsidiary, except in
the ordinary course of business and pursuant to the reasonable requirements of
the Company’s or such Subsidiary’s business and upon fair and reasonable terms
no less favorable to the Company or such Subsidiary than the Company or such
Subsidiary would obtain in a comparable arms-length transaction.

 

SECTION 7  DEFAULT AND REMEDIES

 

7.1           Events of Default Defined. Any one or more of the following shall
constitute an “Event of Default”:

 

(a)           the Company shall fail to pay any Obligation (including, without
limitation, the Note and the payments required by Sections 2.1) within three (3)
days when the same shall become due and payable, whether upon demand, at
maturity, by acceleration or otherwise,;

 

(b)           the Company or any of its Subsidiaries shall fail to observe or
perform any of the covenants, agreements or conditions contained in Sections
5.1(a), 5.2(b), 5.4, 5.10, or any provision of Section 6;

 

(c)           the Company or any of its Subsidiaries shall fail to observe or
perform any of the other covenants, agreements or conditions contained in this
Agreement or the Related Documents and such failure shall continue for thirty
(30) days after Company’s receipt written notice of such failure by Lender;

 

(d)           the Company or any of its Subsidiaries shall default (as principal
or guarantor or otherwise) in the payment of any other Indebtedness aggregating
$500,000 or more, or with respect to any of the provisions of any agreement
evidencing such Indebtedness, and such default shall continue beyond any period
of grace, if any, specified in such agreement, unless the Company or such
Subsidiary is contesting such default in good faith and the Lender agrees, in
its reasonable discretion, that the Company or such Subsidiary is so-contesting
such default;

 

 
-23-

--------------------------------------------------------------------------------

 

 

(e)           any representation or warranty made by the Company herein or in
any of the Related Documents or in any certificate, document or financial
statement delivered to the Lender shall prove to have been incorrect in any
Material adverse respect as of the time when made or given;

 

(f)            a final judgment (or judgments) for the payment of amounts
aggregating in excess of $500,000 shall be entered and final against the Company
or any of its Subsidiaries, and such judgment (or judgments) shall remain
outstanding and unsatisfied, unbonded or unstayed after thirty (30) days from
the date of entry thereof;

 

(g)           the Company or any of its Subsidiaries shall (i) become insolvent
or take or fail to take any action which constitutes an admission of inability
to pay its debts as they mature; (ii) make an assignment for the benefit of
creditors; (iii) petition or apply to any tribunal for the appointment of a
custodian, receiver or any trustee for the Company or such Subsidiary or a
substantial part of its respective assets; (vi) suffer a rehabilitation
proceeding, custodianship, receivership, conservatorship or trusteeship to
continue undischarged for a period of sixty (60) days or more; (iv) commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution or liquidation law or statute of any jurisdiction, whether now
or hereafter in effect; (v) by any act or omission indicate its consent to,
approval of or acquiescence in any rehabilitation proceeding or any such
petition, application or proceeding or order for relief or the appointment of a
custodian, receiver, conservator or any trustee for it or any substantial part
of any of its properties; or (vi) adopt a plan of liquidation of its assets;

 

(h)           if any Person shall: (i) petition or apply to any tribunal for the
appointment of a custodian, receiver, conservator or any trustee for the Company
or any Subsidiary or a substantial part of its respective assets which continues
undischarged for a period of sixty (60) days or more; (ii) commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, rehabilitation, dissolution or liquidation law or statute of any
jurisdiction, whether now or hereafter in effect, in which an order for relief
is entered or which remains undismissed for a period of sixty (60) days or more;

 

(i)            (i) the FDIC, the Federal Reserve Board, the Office of the
Comptroller of the Currency, or any other Regulatory Authority shall (A) issue
any formal or informal Material notice, order or directive involving activities
deemed unsafe or unsound by the Company or any of its Subsidiaries, (B) issue a
memorandum of understanding, capital maintenance agreement, cease and desist
order or other directive (including a capital raise directive) involving the
Company or any of its Subsidiaries, (C) cause the suspension or removal of the
Chief Executive Officer or any Executive Vice President of the Company or the
Chief Executive Officer of any of the Company’s Subsidiaries, or (D) otherwise
restrict the ability of any Bank Subsidiary to pay dividends to the Company
without prior regulatory approval, or (ii) the FDIC shall terminate its
insurance coverage with respect to the Bank Subsidiaries; or

 

(j)            this Agreement or any of the Related Documents shall at any time
cease to be in full force and effect, or the Company shall attempt to revoke or
terminate this Agreement or any Related Document.

 

7.2           Remedies Upon Event of Default. Upon the occurrence of an Event of
Default (which has not been cured to the extent cure is expressly permitted):

 

 
-24-

--------------------------------------------------------------------------------

 

 

(a)     specified in clause (g) or (h) of Section 7.1, then, without
presentment, notice, demand or action of any kind by the Lender, all of which
are hereby waived: (i) the obligations of the Lender to make any further
advances to the Company shall automatically and immediately terminate; and (ii)
the entire amount of the Obligations shall be automatically accelerated and
immediately due and payable;

 

(b)     specified in any clauses of Section 7.1 other than clause (g) or (h),
the Lender may, without presentment, notice, demand or action of any kind by the
Lender, all of which are hereby waived, (i) immediately terminate its obligation
to make any further advances to the Company, and the same shall immediately
terminate; and (ii) declare the entire amount of the Obligations immediately
accelerated, due and payable;

 

(c)     the Lender may at any time, without prior notice or demand, set off any
credit balance or other money now or hereafter owed to the Company or any
guarantor against all or any part of the Obligations hereunder; and

 

(d)     the Lender shall have all of the rights and remedies provided to the
Lender by this Agreement and the other Related Documents, and all rights and
remedies provided by law and in equity, by statute or otherwise, and no remedy
herein conferred upon the Lender is intended to be exclusive of any other right
and remedy and each right and remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law, in equity, by statute or otherwise.

 

In addition to and not in lieu of any other right or remedy the Lender might
have, the Lender at any time and from time to time at its election may (but
shall not be required to) do or perform or comply with or cause to be done or
performed or complied with anything which the Company may be required to do,
perform or comply with, which after written demand the Company has failed or
refused to do, perform or comply with, and the Company shall reimburse the
Lender upon demand for any reasonable cost or expense which the Lender may incur
in such respect, together with interest thereon at the rate equal to the rate
payable under the Term Note following an Event of Default from the date of such
demand until paid. No failure or delay on the part of the Lender in exercising
any right or remedy hereunder shall operate as a waiver thereof nor shall any
single or partial exercise of any right hereunder preclude any further exercise
thereof or the exercise of any other right or remedy. No remedy herein conferred
upon the Lender is intended to be exclusive of any other right and remedy, and
each right and remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity.

 

SECTION 8  MISCELLANEOUS

 

8.1           Assignability; Successors. The provisions of this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of the parties hereto. The Company’s rights and liabilities under this Agreement
and the Related Documents are not assignable in whole or in part without the
prior written consent of the Lender. The Lender may at any time sell, assign or
transfer, in whole or in part, to one or more banks or other entities
(“Participants”) interests in any Note held by the Lender or any other interest
of the Lender in the Obligations. Any such Participant shall be bound by Section
8.2. The Company agrees that upon the occurrence of any Event of Default each
Participant shall be deemed to have the right of setoff in respect of its
participating interest in the Obligations to the same extent as if the amount of
its participating interest were owing directly to it as a lender under this
Agreement.

 

 
-25-

--------------------------------------------------------------------------------

 

 

8.2           Confidentiality. The Lender and each Participant will exercise its
best efforts to keep any information delivered or made available by the Company
to it in connection with this Agreement confidential from anyone other than
Persons employed or retained by the Lender who are or are expected to be
involved in this Agreement and the transactions it contemplates and who are
instructed to keep such information confidential in accordance with this
Section; provided, however, that nothing herein shall prevent the Lender from
disclosing such information (i) upon the order of any court or administrative
agency, (ii) upon the request or demand of any regulatory agency or authority
having jurisdiction over the Lender, (iii) which has been publicly disclosed,
(iv) to the extent reasonably required in connection with any litigation to
which the Lender or its Affiliates may be a party, (v) to the extent reasonably
required in connection with the exercise of any remedy hereunder, and (vii) to
the Lender’s legal counsel, Affiliates and independent auditors who are
instructed to keep such information confidential in accordance with this
Section. Any Person required to maintain the confidentiality of any information
as provided for in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord its
own confidential information. Notwithstanding anything herein to the contrary,
any party to this Agreement (and any employee, representative, or other agent of
any party to this Agreement) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement, all materials of any kind (including opinions or
other tax analyses) that are provided to it relating to such tax treatment and
tax structure and any facts that may be relevant to understanding such tax
treatment, which materials and facts shall not include for this purpose the
names of the parties or any other Person named herein, or information that would
permit identification of the parties or such other Persons, or any pricing terms
or other nonpublic business or financial information that is unrelated to such
tax treatment or facts; provided, however, the foregoing is not intended to
waive the attorney-client privilege or any other privileges, including the tax
advisor privilege under Section 7525 of the Code.

 

8.3           Survival. All agreements, covenants, representations and
warranties made herein and in the Related Documents shall survive the execution
and delivery of this Agreement and the Related Documents, the making of the
Obligations and the termination of this Agreement.

 

8.4           Governing Law. This Agreement and the Related Documents shall be
governed by the internal laws of the State of Wisconsin (regardless of such
State’s conflict of laws principles). The parties hereto acknowledge that this
Agreement and the Related Documents were all negotiated with the assistance of
counsel and, accordingly, such laws shall be applied without reference to any
rules of construction regarding the draftsman hereof.

 

8.5           Counterparts; Headings. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same agreement. The descriptive
headings in this Agreement are inserted for convenience of reference only and
shall not affect the construction of this Agreement. All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the person or persons may require.

 

 
-26-

--------------------------------------------------------------------------------

 

 

8.6           Entire Agreement; Amendments. This Agreement, the Exhibits and
Schedules attached hereto, and the Related Documents contain the entire
understanding of the parties with respect to the subject matter hereof, and
supersede all other understandings, oral or written, with respect to the subject
matter hereof. No amendment, modification, alteration, or waiver of the terms of
this Agreement or consent required under the terms of this Agreement shall be
effective unless made in a writing, which makes specific reference to this
Agreement and which has been signed by the party against which enforcement
thereof is sought. Any such amendment, modification, alteration, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

8.7           Notices. All communications or notices required or permitted by
this Agreement shall be in writing, and shall be deemed to have been given or
made when delivered in hand, deposited in the mail, or sent by facsimile.
Communications or notices shall be delivered personally or by certified or
registered mail, postage prepaid, or by facsimile and addressed as follows,
unless and until either of such parties notifies the other in accordance with
this section of a change of address:

 

if to the Company:

Mercantile Bank Corporation

 

310 Leonard Street NW

Grand Rapids, MI 49504

Attn: Charles E. Christmas

          Chief Financial Officer

FAX: (616) 726-1203

 

with copies to:

Gordon R. Lewis

  Warner Norcross & Judd LLP



900 Fifth Third Center

111 Lyon Street NW

Grand Rapids, MI 49503

FAX: (616) 222-2752

 

if to the Lender:

U.S. Bank National Association

 

777 East Wisconsin Avenue

Milwaukee, WI 53202

Attn: Geri Schesel

FAX: (414) 765-6862

  



with copies to:

Michael Best & Friedrich LLP  

100 East Wisconsin, Suite 3300

Milwaukee, WI 53202-4108

Attn: Anthony C. Marino, Esq.

FAX: (414) 277-0656



  

8.8           Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

 
-27-

--------------------------------------------------------------------------------

 

 

8.9           Further Assurances. The Company agrees to do such further acts and
things, and to execute and deliver such additional conveyances, assignments,
agreements and instruments, as the Lender may at any time reasonably request in
connection with the administration or enforcement of this Agreement or the
Related Documents or in order better to assure and confirm unto the Lender its
rights, powers and remedies hereunder.

 

8.10         Submission to Jurisdiction. Any claim or issue arising out of this
Agreement or the Related Documents will be enforced or resolved in any state or
federal court having subject matter jurisdiction and located in Milwaukee,
Wisconsin. For the purpose of any action or proceeding instituted with respect
to any such claim, the Lender and the Company hereby irrevocably submit to the
jurisdiction of such courts. The Lender and the Company irrevocably consent to
the service of process out of said courts by mailing a copy thereof, by
registered mail, postage prepaid, to the Lender or the Company, as applicable,
and each agrees that such service, to the fullest extent permitted by law (a)
shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding, and (b) shall be taken and held to be valid
personal service upon personal delivery to it. Nothing herein contained shall
affect the right of the Lender or the Company to serve process in any other
manner permitted by law or preclude the Lender or the Company from bringing an
action or proceeding for injunctive relief in respect hereof in any other
country, state or place having jurisdiction over such action. The Lender and the
Company hereby irrevocably waive, to the fullest extent permitted by law, any
objection which it/they may now or hereafter have to the laying of the venue of
any such suit, action or proceeding brought in any court located in Milwaukee,
Wisconsin and any claim that any such suit, action or proceeding brought in such
a court has been brought in an inconvenient forum.

 

8.11         Waiver of Jury Trial. Each party hereto knowingly, voluntarily and
without coercion, waives all rights to a trial by jury of all disputes arising
out of or in relation to (a) this Agreement or any Related Document to which it
is a party, or under any amendment, instrument, document or agreement delivered
or which may in the future be delivered in connection therewith, (b) arising
from any relationship existing in connection with this Agreement or and any
Related Document, or (c) any act, conduct or omission in connection with this
Agreement, the Related Documents or any relationship created thereby, regardless
of the time when the same may occur, and agrees that all matters relating
thereto and any such action or proceeding shall be tried before a court and not
before a jury.

 

8.12         Inducements. All statements, promises or inducements made to any
party hereto in connection with this Agreement and the Related Documents are set
forth herein or therein.

 

8.13         USA Patriot Act; Office of Foreign Assets Control. The Lender
hereby notifies the Company and each of its Subsidiaries that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Company and each of its Subsidiaries,
which information includes the name and address of the Company and each of its
Subsidiaries and other information that will allow the Lender to identify the
Company and each of its Subsidiaries in accordance with the Patriot Act and the
Company agrees to provide such information. In addition, and without limiting
the foregoing sentence, the Company shall (a) ensure, and cause each Subsidiary
to ensure, that no Person who owns a controlling interest in or otherwise
controls the Company or any Subsidiary is or shall be listed on the Specially
Designated Nationals and Blocked Person List or other similar lists maintained
by the Office of Foreign Assets Control (“OFAC”), the Department of the Treasury
or included in any Executive Orders, (b) not use or permit the use of the
proceeds of the Loans to violate any of the foreign asset control regulations of
OFAC or any enabling statute or Executive Order relating thereto, and
(c) comply, and cause each Subsidiary to comply, with all applicable Bank
Secrecy Act laws and regulations, as amended.

 

 
-28-

--------------------------------------------------------------------------------

 

 

8.14         Nonliability of the Lender. The relationship between the Company
and the Lender shall be solely that of borrower and lender. The Lender shall
have no fiduciary responsibilities to the Company or its Subsidiaries. The
Company agrees that the Lender shall have no liability to the Company or any of
its Subsidiaries (whether sounding in tort, contract, or otherwise) for losses
suffered by the Company or any of its Subsidiaries in connection with, unless
such losses are the result of gross negligence, willful misconduct or bad faith
of the Lender or its employees, officers, directors, agents, attorneys,
successors or permitted assigns, arising out of, or in any way related to, the
transactions contemplated and the relationship established by this Agreement and
the Related Documents, or any act, omission or event occurring in connection
herewith or therewith. The Lender shall have no liability with respect to, and
the Company hereby waives, releases, and agrees not to sue for, any special,
indirect, or consequential damages suffered by the Company in connection with,
arising out of, or in any way related to this Agreement, the Related Documents
or the transactions contemplated hereby or thereby.

 

8.15         Recitals. The Recitals to this Agreement are true and correct and
are incorporated in this Agreement by this reference.

 

 

 

[signature page follows]

 

 
-29-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

 

MERCANTILE BANK CORPORAITON

 

 

 

 

 

 

 

 

 

 

By:

/s/ Charles E. Christmas

 

 

Name:

Charles E. Christmas

 

 

Title:

SVP Chief Financial Officer

 

 

 





 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tammy K. Randa

 

 

Name:

Tammy K. Randa

 

 

Title:

Vice President

 



  

 
S-1

--------------------------------------------------------------------------------

 

 

Exhibit A

 

TERM NOTE

 

$11,000,000.00

Milwaukee, Wisconsin

 

May 21, 2014

     

FOR VALUE RECEIVED, MERCANTILE BANK CORPORATION (“Borrower”), promises to pay to
the order of U.S. BANK NATIONAL ASSOCIATION (“Holder”), at the office of Holder
in Milwaukee, Wisconsin, or at such other place as Holder may from time to time
in writing designate, in lawful money of the United States of America, the
principal sum of Eleven Million Dollars ($11,000,000.00). This Note is issued
pursuant to that certain Credit Agreement, dated as of May 21, 2014, between
Borrower and Holder (as amended, amended and restated, modified, supplemented or
extended from time to time, the “Credit Agreement”). This Note shall bear
interest on the unpaid balance before maturity (whether upon demand,
acceleration or otherwise) at the rates set forth in the Credit Agreement.
Capitalized terms not defined in this Note shall have the meanings ascribed
thereto in the Credit Agreement.

 

Borrower also promises to pay all accrued interest on the unpaid principal
amount of this Note as is outstanding under the Credit Agreement, payable at
such rates and at such times, as provided in the Credit Agreement, and shall pay
all other costs, charges and fees due thereunder, all as provided in the Credit
Agreement.

 

Subject to the provisions of the Credit Agreement with respect to acceleration,
prepayment or loan limitations, all unpaid principal with respect to the Note,
together with accrued interest and all other costs, charges and fees, shall be
due and payable in full on the Termination Date.

 

In the event of any conflict between the terms of this Note and the Credit
Agreement, the Credit Agreement shall control.

 

This Note is issued in and shall be governed by the laws of the State of
Wisconsin.

 

No delay or omission on the part of Holder in exercising any right hereunder
shall operate as a waiver of such right or of any other remedy under this Note.
A waiver on any one occasion shall not be construed as a waiver of any such
right or remedy on a future occasion.

 

All makers, endorsers, sureties, guarantors and other accommodation parties
hereby waive presentment for payment, protest, notice of demand, notice of
dishonor and notice of nonpayment and consent, without affecting their liability
hereunder, to any and all extensions, renewals, substitutions and alterations of
any of the terms of this Note and to the release of or failure by Holder to
exercise any rights against any party liable for or any property securing
payment of this Note.

 

 

 

MERCANTILE BANK CORPORATION

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

  

 


--------------------------------------------------------------------------------

 

 

Schedule 3.1

 

Subsidiaries

 

 

 

Mercantile Bank of Michigan, a Michigan banking corporation

Wholly-owned bank subsidiary of Mercantile Bank Corporation

 

Mercantile Bank Capital Trust I

A Delaware business trust subsidiary of Mercantile Bank Corporation

 

Mercantile Insurance Center, Inc., a Michigan business corporation

Wholly-owned subsidiary of Mercantile Bank of Michigan

 

Mercantile Bank Real Estate Co., LLC, a Michigan limited liability company

99% owned by Mercantile Bank of Michigan and 1% owned by Mercantile Insurance
Center, Inc.

 

West Lake Associates, LLC, a Michigan limited liability company

Wholly-owned subsidiary of Mercantile Bank of Michigan

 

 

 

 

Material Shareholdings

  